PER CURIAM.
Claimant Diane Cheney appeals the Judge of Compensation Claim’s (“JCC”) order awarding her attorney’s fees. She argues that the JCC erred in downwardly departing from the presumptively fair fee determined in section 440.34(1), Florida Statutes (1999). We agree and, therefore, reverse. The findings the JCC made in support of the downward departure are not supported by competent substantial evidence. See Alderman v. Fla. Plastering, 805 So.2d 1097, 1099-1100 (Fla. 1st DCA 2002) (stating that a JCC’s determination that a particular section 440.34(1) factor exists and should be applied to support a downward departure must be supported by competent substantial evidence). On remand, the JCC is directed to award claimant the presumptively fair fee.
REVERSED and REMANDED with directions.
WOLF, C.J., PADOVANO and POLSTON, JJ., concur.